                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

L YVONNE BROWN,

             Plaintiff,

v.                                   Case No:     2:18-cv-157-FtM-29MRM

FLORIDA      GULF       COAST
UNIVERSITY      BOARD      OF
TRUSTEES,   KEN    KAVANAGH,
individually and in official
capacity,    KARL     SMESKO,
individually and in official
capacity, RODERICK ROLLE,
individually and in official
capacity, and KELLY BROCK,
individually and in official
capacity,

             Defendants.



                             OPINION AND ORDER

      This matter comes before the Court on review of defendants’

Motion to Dismiss Plaintiff's First Amended Complaint (Doc. #51)

filed   on   October   12,   2018.     Plaintiff     filed   a   Response    in

Opposition (Doc. #65) on November 1, 2018.           Also before the Court

is   plaintiff’s   Motion    for   Preliminary     Injunction    Hearing    and

Expedited Discovery (Doc. #18).        For the reasons set forth below,

the Court grants defendants’ Motion to Dismiss Plaintiff’s First

Amended   Complaint    and   denies   as   moot    plaintiff’s    Motion    for

Preliminary Injunction Hearing and Expedited Discovery.
                                           I.

     This        case    arises    out    of    Plaintiff    L.    Yvonne     Brown’s

(Plaintiff)       dismissal       from   the    Florida   Gulf    Coast   University

(FGCU) women’s basketball team. According to the Amended Complaint

(Doc. #43): In the fall of 2017, Plaintiff enrolled at FGCU and

was a member of the FGCU women’s basketball team.                         (Id. ¶ 8.)

During the spring 2018 semester at FGCU, Plaintiff was a student

in a Biology II lab class taught by Professor Roderick Rolle

(Defendant Rolle). (Id.) As was customary in the class, Defendant

Rolle assigned Plaintiff a lab partner with whom she collaborated

on lab assignments. (Id. ¶¶ 17, 22.) Soon thereafter, Plaintiff’s

relationship with Defendant Rolle “took a dramatic turn for the

worse . . . .”          (Id. ¶ 9.)

     On January 29, 2018, Plaintiff approached Defendant Rolle and

asked him if there was anything she and her lab partner could do

to make up for a low grade they received on a previous assignment.

(Id. ¶ 35.)       Defendant Rolle responded by informing Plaintiff that

it would “be impossible for her, as a woman, to pass his lab class

and play basketball [because] basketball and his . . . class ‘do

not coincide.’”           (Id.)      Defendant Rolle further stated that,

because     he    believed     Plaintiff        was   negatively    affecting     her

partner’s performance in class, he intended to partner Plaintiff

with a student who had never attended class.                      (Id.)     Plaintiff

rejected that arrangement and “strongly rebuked Rolle for saying



                                           2
she couldn't pass his class and play basketball and for implying

that [Plaintiff] was the reason for the low grade . . . as opposed

to [Plaintiff’s] lab partner . . . .”      (Id.)     Defendant Rolle then

told Plaintiff that he was not going to give Plaintiff credit for

assignments she completed if she was not “physically present in

his   class   for   his   instruction   given   on   that   particular   []

assignment.”    (Id.)

      On January 29, 2018, after her dispute with Defendant Rolle,

Plaintiff met with Dr. Clifford Renk, the Chair of the Biology

Department at FGCU, and “complained about the treatment she had

just received” in Defendant Rolle’s class.            (Id. ¶ 36.)     From

January 30, 2018 through February 1, 2018, Defendant Rolle changed

the grade of an assignment Plaintiff completed when she was not

present in class for Defendant Rolle’s instructions: Defendant

Rolle changed the grade on lab assignment #2 from 100% to 0%, and

then from 0% to “No Grade.” 1    (Id. ¶¶ 32, 44, 45.)       On February 5,

2018, Plaintiff asked Defendant Rolle how she could complete two

assignments (lab assignments #4 and #5) because “these assignments

became due while [Plaintiff] was in the midst of a road trip with

the FGCU women's basketball team. . . .”        (Id. ¶ 51.)     Defendant

Rolle then “walked away without answering [Plaintiff].”          (Id.)



1 Plaintiff additionally alleges that her grade on lab assignment
#3 was changed from 100% to 0%. However, it is unclear to the
Court whether Plaintiff alleges her grade on lab assignment #3 was
also then changed from 0% to “No Grade.” (Id. ¶ 79.)

                                    3
      On February 5, 2018, Plaintiff “was forced to submit her

grades to” Kelly Brock (Defendant Brock), the Assistant Athletic

Director at FGCU.       (Id. ¶ 52.)       On February 7, 2018, Karl Smesko

(Defendant Smesko), the head-coach of the FGCU women’s basketball

team,   informed       Plaintiff     that       she   “was        being    suspended

immediately” from the women’s basketball team because of her “‘poor

academic performance. . . .’”          (Id. ¶ 54.)

      On February 7, 2018, Plaintiff emailed Defendant Rolle her

completed      submissions   for    lab       assignments    #4    and    #5,   which

Defendant Rolle previously “refused” to instruct Plaintiff on how

to complete them “under [the] FGCU Authorized Absence Policy” when

he   “walked    away   without     answering      [Plaintiff’s]”         question   on

February 5, 2018. (Id. ¶¶ 51, 55.) On February 11, 2018, Defendant

Rolle responded to Plaintiff’s email, stating that he would not

give Plaintiff any credit for the late assignments because she

could have completed them before her athletic event and did not

“‘have to wait until the last day, and at the last hour,’” to turn

them in.       (Id. ¶ 56.)    Plaintiff received grades of 0% on lab

assignments #4 and #5.       (Id.)

      On February 14, 2018, Defendant Smesko informed Plaintiff

that she was being dismissed from the women’s basketball team

because her grades “had not improved since the suspension . . .

and ‘because he had received some additional emails about th[e]

situation with [Defendant] Rolle since February 7, 2018.’”                       (Id.



                                          4
¶ 58.)     On February 15, 2018, Defendant Brock informed Plaintiff

that she “would no longer have access to the Athletic Academic

Training       Center”   because   she    was    dismissed    from    the   women’s

basketball team.         (Id. ¶ 60.)       On February 16, 2018, Plaintiff

sent Defendant Smesko an “Apology Letter” and requested that

Defendant Smesko reinstate Plaintiff to the women’s basketball

team; Defendant Smesko denied Plaintiff’s request.                     (Id. ¶¶ 61,

63.)      Plaintiff      then   requested      that   Ken   Kavanagh    (Defendant

Kavanagh), the FGCU Athletic Director, reinstate Plaintiff to the

women’s    basketball      team;   Defendant       Kavanagh    also    denied   her

request.       (Id. ¶ 62.)

       On February 22, 2018, Defendant Kavanagh informed Plaintiff

“that     he    upheld     [Defendant]        Smesko's   decision      to   dismiss

[Plaintiff] from the FGCU women's basketball team.”                    (Id. ¶ 68.)

Plaintiff then informed Defendant Kavanagh that he had “skipped a

step in the appeal process and made a final determination, as

athletic       director,     before      allowing     [Plaintiff]      to    appeal

[Defendant] Smesko’s decision to the Sport Coordinator.”                    (Id. ¶

69.)    On February 27, 2018, Defendant Kavanagh informed Plaintiff

that he “was the Sport Coordinator for FGCU women's basketball and

that he, as Sport Coordinator, was also denying [Plaintiff’s]

appeal seeking reinstatement to the FGCU women's basketball team.”

(Id. ¶ 72.)       This lawsuit followed.




                                          5
                                          II.

       Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”                 Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).        To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”              Id. at 555.        See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                         This requires

“more       than    an   unadorned,       the-defendant-unlawfully-harmed-me

accusation.”         Ashcroft      v.    Iqbal,    556    U.S.         662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare        recitals   of   the    elements       of   a    cause      of    action,

supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.         “Factual allegations that are merely consistent

with    a    defendant’s      liability     fall    short         of    being      facially



                                           6
plausible.”      Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).           Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                   Iqbal, 556

U.S. at 679.

       A pleading drafted by a party proceeding pro se, like the

Amended Complaint at issue here, is held to a less stringent

standard than one drafted by an attorney, and the Court will

construe the allegations contained therein liberally.                      Jones v.

Fla.    Parole    Comm’n,    787   F.3d       1105,    1107    (11th    Cir.   2015).

Nevertheless, “a pro se pleading must suggest (even if inartfully)

that there is at least some factual support for a claim; it is not

enough just to invoke a legal theory devoid of any factual basis.”

Id.    Put simply, even a pro se complaint must set forth claims the

Court has the power to resolve and allege facts showing that each

cause of action is facially plausible.

                                     III.

       The Amended Complaint asserts seven claims against the FGCU

Board of Trustees (the FGCUBOT) and Defendants Kavanagh, Smesko,

Rolle, and Brock in their official and individual capacities for

violation of Plaintiff’s procedural due process rights under 42

U.S.C. § 1983 (Count I), violation of Plaintiff’s equal protection

rights    under    Section    1983    (Count          II),    hostile   educational



                                          7
environment in violation of Title IX of the Education Amendments

of 1972, 20 U.S.C. § 1681, et seq. (Count III), retaliation in

violation of Title IX (Count IV), breach of contract (Count V),

specific performance (Count VI), and injunctive relief (Count

VII). 2

      Defendants now move to dismiss all Counts in the Amended

Complaint.    Defendants argue the entire Amended Complaint should

be dismissed because (1) Plaintiff’s claims are barred by sovereign

immunity; and (2) the Amended Complaint otherwise fails to state

a legally sufficient cause of action. 3          The sovereign immunity

analysis differs    depending   on   whether    the   claim   at    issue   is

asserted against Defendants Kavanagh, Smesko, Rolle, and Brock in

their official or individual capacities.        Thus, where appropriate,

the   Court   separately   addresses     the   official   and      individual

capacity claims below.

A.    The Section 1983 Claims (Counts I and II)

      Sovereign immunity “is the privilege of the sovereign not to

be sued without its consent.”    Va. Office for Prot. & Advocacy v.



2Although the Amended Complaint does not number each claim against
Defendants, the Court treats each identifiable claim asserted
against Defendants as an individual Count and has numbered them
accordingly.

3  Defendants also argue that the claims against Defendants
Kavanagh, Smesko, Rolle, and Brock in their individual capacities
should be dismissed on the basis of qualified immunity. For the
reasons discussed infra, however, the Court need not reach that
issue.

                                     8
Stewart, 563 U.S. 247, 253 (2011).          A component of this sovereign

immunity is set forth in the Eleventh Amendment to the United

States Constitution, which provides that:

      The Judicial power of the United          States shall not be
      construed to extend to any suit            in law or equity,
      commenced or prosecuted against one       of the United States
      by Citizens of another State, or by       Citizens or Subjects
      of any Foreign State.

U.S. Const. amend. XI.      This Eleventh Amendment sovereign immunity

“bars federal courts from entertaining suits against states” and

arms of the state.       Abusaid v. Hillsborough Cty. Bd. of Cty.

Comm'rs, 405 F.3d 1298, 1302 (11th Cir. 2005).               However, “[t]he

Eleventh Amendment bar to suit is not absolute.” Port Auth. Trans-

Hudson Corp. v. Feeney, 495 U.S. 299, 304 (1990).                “States may

consent to suit in federal court . . . and, in certain cases,

Congress may abrogate the States' sovereign immunity.”             Id.

      “[G]iven how tightly Florida's government controls its public

education   system,”   boards     of       trustees    of   Florida’s    state

universities are “arms of the State of Florida.”            Univ. of S. Fla.

Bd. of Trustees v. CoMentis, Inc., 861 F.3d 1234, 1237 (11th Cir.

2017) (internal quotation omitted); Crisman v. Fla. Atl. Univ. Bd.

of Trs., 572 F. App’x 946 (11th Cir. 2014) (per curiam).            As such,

absent waiver or abrogation by Congress, the FGCUBOT is entitled

to   Eleventh   Amendment    sovereign      immunity   against   Plaintiff’s

Section 1983 claims.     Abusaid, 405 F.3d at 1302.




                                       9
       1.   The Section 1983 Claims against the FGCUBOT

       As to Plaintiff’s Section 1983 claims against the FGCUBOT,

“Congress has not abrogated states' immunity from § 1983 suits.”

Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282,

1301 (11th Cir. 2007) (citation omitted).         Further, “Florida has

not waived its immunity with regard to such suits.”          Wusiya v.

City of Miami Beach, 614 F. App'x 389, 393 (11th Cir. 2015).       Thus,

the FGCUBOT is entitled to Eleventh Amendment sovereign immunity

against Plaintiff’s Section 1983 claims.          Counts I and II are

therefore dismissed with prejudice as to the FGCUBOT.

       2.   The Section 1983 Claims against Defendants Kavanagh,

            Smesko, Rolle, and Brock in their Official Capacities

       Where an arm of the state is entitled to Eleventh Amendment

sovereign immunity, that immunity also generally extends to claims

against its officials in their official capacities.          Melton v.

Abston, 841 F.3d 1207, 1233 (11th Cir. 2016).       State officials are

not entitled to such immunity, however, when a plaintiff seeks

“prospective injunctive or declaratory relief. . . .”        Fla. Ass'n

of Rehab. Facilities, Inc. v. State of Fla. Dep't of Health &

Rehab. Servs., 225 F.3d 1208, 1220 (11th Cir. 2000).

       To determine whether this exception applies, the Court “need

only    conduct   a   straightforward   inquiry   into   whether   [the]

complaint alleges an ongoing violation of federal law and seeks

relief properly characterized as prospective.”        Verizon Md., Inc.



                                   10
v. Pub. Serv. Comm'n of Md., 535 U.S. 635, 645 (2002) (citation

and quotation omitted).         “[R]equests for reinstatement constitute

prospective injunctive relief . . . and, thus, are not barred by

the Eleventh Amendment.”         Lane v. Cent. Ala. Cmty. Coll., 772 F.3d

1349, 1351 (11th Cir. 2014).

     Here,        Plaintiff     alleges      that,    because    of        ongoing

constitutional violations, she is entitled to benefits wrongly

terminated (her membership on the FGCU women’s basketball team and

access to the Athletic Academic Center) and seeks to have those

benefits   reinstated.          Thus,   Plaintiff’s    Section   1983      claims

against Defendants Kavanagh, Smesko, Rolle, and Brock in their

official capacities are not barred by the Eleventh Amendment.

Lane, 772 F.3d at 1351.         The Court therefore addresses the merits

of Plaintiff’s procedural due process and equal protection claims

below.

             a.     The Procedural Due Process Claim Against Defendants

                    Kavanagh,    Smesko,     Rolle,   and   Brock     in    their

                    Official Capacities (Count I)

     Plaintiff alleges she was deprived of procedural due process

when she was (1) suspended and later dismissed from the FGCU

women’s basketball team and barred from accessing the Athletic

Academic Training Center without notice and a hearing; and (2)

deprived of an opportunity to appeal her suspension and dismissal

from the FGCU women’s basketball team pursuant to the FGCU Student-



                                        11
Athlete Handbook.      Defendants argue Count I should be dismissed

because Plaintiff failed to allege she sought all available state

remedies before filing the instant procedural due process claim.

The Court agrees.

      To state a Section 1983 claim for the denial of procedural

due process, a plaintiff must allege (1) a deprivation of a

constitutionally protected property or liberty interest; (2) state

action;   and   (3)   constitutionally    inadequate   process.     J.R.   v.

Hansen, 736 F.3d 959, 965 (11th Cir. 2013); Miccosukee Tribe of

Indians v. United States, 716 F.3d 535, 559 (11th Cir. 2013).

      A claim for denial of procedural due process is actionable

under Section 1983 “only when the state refuses to provide a

process   sufficient     to   remedy     the   procedural     deprivation.”

McKinney v. Pate, 20 F.3d 1550, 1557 (11th Cir. 1994) (en banc).

“It is the state's failure to provide adequate procedures to remedy

the   otherwise   procedurally   flawed    deprivation   of    a   protected

interest that gives rise to a federal procedural due process

claim.” Cotton v. Jackson, 216 F.3d 1328, 1331 (11th Cir. 2000)

(citations omitted).       Thus, “the mere failure to follow state

procedures does not necessarily rise to the level of a violation

of federal procedural due process rights.”          Maddox v. Stephens,

727 F.3d 1109, 1124 n. 15 (11th Cir. 2013).

      Here, Plaintiff asserts that she was deprived of procedural

due process because she was (1) suspended and later dismissed from



                                   12
the FGCU women’s basketball team and prohibited from accessing the

Athletic Academic Center without notice and a hearing; and (2)

deprived of an opportunity to appeal her suspension and dismissal

from the FGCU women’s basketball team pursuant to the FGCU Student-

Athlete Handbook.     Plaintiff, however, has failed to allege that

she sought state court judicial review or that no adequate state

remedies were otherwise available.

     In her Response in Opposition, Plaintiff argues that while

she may seek certiorari review of her dismissal from the FGCU

women’s basketball team in Florida state court, she is unable to

seek certiorari review of her suspension from the team and, thus,

there are no adequate state remedies available to her.         Plaintiff

contends such certiorari review is unavailable to her because

“[a]ccording to FGCU Athletics, [] Plaintiff has no right to appeal

any decision made by FGCU Athletics because [] Plaintiff has

nothing but a privilege to participate in FGCU Athletics and thus

. . . [t]here are no state court remedies for [] Plaintiff to

exhaust.”   (Doc. #65, p. 4.)     Plaintiff, however, cites to no legal

authority to support her contention that she may not seek state

court certiorari review of her suspension from the FGCU women’s

basketball team for the reasons asserted in this case.               Thus,

because   Plaintiff   has   not   plausibly   alleged   that   the   state

“refuse[d] to provide a process sufficient to remedy the procedural

deprivation,” Plaintiff has failed to state a procedural due



                                    13
process claim under Section 1983.                     McKinney, 20 F.3d at 1557.

Count I is therefore dismissed without prejudice as to Defendants

Kavanagh, Smesko, Rolle, and Brock in their official capacities.

               b.   The      Equal   Protection        Claim   Against    Defendants

                    Kavanagh,        Smesko,    Rolle,      and   Brock   in   their

                    Official Capacities (Count II)

     In Count II, Plaintiff alleges that Defendants violated her

equal protection rights.              Defendants argue Count II should be

dismissed because Plaintiff failed to allege that she was treated

differently from a comparator similarly situated to her. The Court

agrees.

     Count II asserts a claim based upon the “class of one” theory

of equal protection.           A class of one claim is implicated “where

the plaintiff alleges that she has been intentionally treated

differently from others similarly situated and that there is no

rational   basis       for    the    difference       in   treatment.”     Vill.   of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam);

Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1201 (11th Cir.

2007).

     In a class of one equal protection claim, a plaintiff must

allege the existence of a similarly situated individual who was

treated more favorably than the plaintiff herself. Griffin Indus.,

Inc.,    496    F.3d    at    1204–05.         This    requires   a   plaintiff    to

demonstrate that she was treated differently than a comparator who



                                          14
is “prima facie identical in all relevant respects.” Id. at 1204

(citation and quotation omitted).

     Here, Plaintiff alleges that Defendants violated her equal

protection rights by suspending and later dismissing Plaintiff

from the FGCU women’s basketball team and terminating her access

to the FGCU Athletic Academic Center without notice and a hearing.

Plaintiff,   however,   has   not   identified   a   comparator   who   is

similarly situated to her in all relevant respects, nor has she

alleged how she was treated differently from that comparator.

Thus, Plaintiff has failed to plausibly state an equal protection

claim under Section 1983 and Count II is therefore dismissed

without prejudice as to Defendants Kavanagh, Smesko, Rolle, and

Brock in their official capacities.

     3.     The Section 1983 Claims against Defendants Kavanagh,

            Smesko, Rolle, and Brock in their Individual Capacities

     As to Plaintiff’s Section 1983 claims against Defendants

Kavanagh, Smesko, Rolle, and Brock in their individual capacities,

the individual Defendants “are not entitled to sovereign immunity

when they are sued in their individual capacities under Section

1983.”    Melton, 841 F.3d at 1234 (emphasis in original) (citation

omitted).    However, because Plaintiff has failed to state a claim

for procedural due process and equal protection violations as

discussed supra, Counts I and II are dismissed without prejudice




                                    15
as to Defendants Kavanagh, Smesko, Rolle, and Brock in their

individual capacities.

B.    The Title IX Claims (Counts III and IV)

      1.        The Title IX Claims Against the FGCUBOT and Defendants

                Kavanagh, Smesko, Rolle, and Brock in their Official

                Capacities

      “Congress validly abrogated the states' immunity from Title

IX suits.”        Williams, 477 F.3d at 1301.              Accordingly, Plaintiff’s

Title IX claims against the FGCUBOT and Defendants Kavanagh,

Smesko, Rolle, and Brock in their official capacities are not due

to be dismissed on the basis of Eleventh Amendment sovereign

immunity.        The Court therefore addresses their merits below.

                a.     The Hostile Educational Environment Claim (Count

                       III)

      Count III is a hostile educational environment claim, which

the Court construes as arising under Title IX.                          It alleges that

Defendants       created       a   hostile    educational         environment     by   (1)

improperly       penalizing        Plaintiff      for   utilizing       the   Authorized

Absence policy; (2) suspending and later dismissing Plaintiff from

the   FGCU      women’s       basketball     team    and   terminating        Plaintiff’s

access     to    the   Athletic      Academic       Center   without     notice    and   a

hearing; and (3) having Defendants Rolle and Brock file false

complaints       about    Plaintiff’s        conduct       with   the    FGCU   Athletic

Department. Defendants argue Count III should be dismissed because



                                             16
Plaintiff      failed   to   plausibly    state   a    hostile        educational

environment claim.      The Court agrees.

     Title IX provides that “[n]o person in the United States

shall, on the basis of sex, be excluded from participation in, be

denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial

assistance.”     20 U.S.C. § 1681(a).     To state a hostile educational

environment claim under Title IX, a plaintiff must demonstrate a

university’s      “deliberate     indifference        to    known      acts”   of

harassment.      Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of

Educ., 526 U.S. 629, 648 (1999).              The harassment must be “so

severe, pervasive, and objectively offensive that it can be said

to deprive the victims of access to the educational opportunities

or benefits provided by the school.”          Id. at 650.

     Here, Plaintiff has failed to plausibly allege that she

suffered from such harassment for two reasons.                   First, the Title

IX   hostile    educational     environment    standard          discussed   supra

applies where a university is “deliberately indifferent to sexual

harassment” perpetuated against a student.                 Id.     In this case,

Plaintiff has not alleged that she was the victim of sexual

harassment or that she otherwise suffered from any sex-based

harassment actionable under Title IX. 4


4 Similarly, Plaintiff has not plausibly stated that Defendant
Rolle’s or Defendant Brock’s allegedly false complaints about her
are actionable under Title IX because she has not plausibly alleged

                                     17
       Second, Plaintiff’s hostile educational environment claim

stems from Defendants’ alleged failure to permit Plaintiff to

complete    assignments       under      the   Authorized       Absence     policy.

Plaintiff contends that because she was not allowed to turn in

assignments    pursuant       to   the    Authorized        Absence   policy,    she

unfairly received failing grades for those assignments and was

then improperly dismissed from the women’s basketball team and

prohibited from accessing the Athletic Academic Center.                   According

to the Amended Complaint, the Authorized Absence policy provides

that:

       An authorized absence is an absence due to participation
       in a university sponsored activity that has been
       approved in advance by the director and the appropriate
       student affairs officer. Such an absence permits the
       student to make up the work missed when practical or to
       be given special allowance to [sic] that he/she is not
       penalized for the absence.

(Doc. #43, ¶ 86.)         Plaintiff has not alleged whether her absences

from    Defendant   Rolle’s     class    or    her   late    submissions    of   the

contested assignments to Defendant Rolle were “approved in advance

by the director and the appropriate student affairs officer” as

the Authorized Absence policy requires.               (Doc. #1, ¶ 68.)        Thus,

Plaintiff    has    not    plausibly     alleged     that    Defendants    harassed

Plaintiff by refusing to allow her to utilize the Authorized

Absence policy, because it is unclear whether she even received




they were filed “on the basis of [Plaintiff’s] sex. . . .”                        20
U.S.C. § 1681(a).

                                         18
the requisite approval under the policy.                Moreover, as discussed

supra, Plaintiff has stated no facts indicating that such alleged

harassment    is     actionable   under    Title   IX    because   she   has   not

plausibly alleged that it occurred “on the basis of [Plaintiff’s]

sex. . . .”       20 U.S.C. § 1681(a).     Count III is therefore dismissed

without prejudice as to the FGCUBOT and Defendants Kavanagh,

Smesko, Rolle, and Brock in their official capacities.

             b.     The Retaliation Claim (Count IV)

     Count IV is a retaliation claim, which the Court construes as

arising under Title IX.           It asserts that (1) Defendant Rolle

changed Plaintiff’s grades in retaliation for Plaintiff rebuking

him for calling her “dumb” and telling her “she can't pass his

class and play basketball”; (2) Defendants retaliated against

Plaintiff by suspending and later dismissing Plaintiff from the

FGCU women’s basketball team and terminating her access to the

FGCU Athletic Academic Center; and (3) Defendants Rolle and Brock

retaliated against Plaintiff by filing false complaints against

Plaintiff with the FGCU Athletics Department.                Defendants argue

Count IV should be dismissed because Plaintiff failed to plausibly

state a claim for retaliation.           The Court agrees.

     To state a claim for retaliation under Title IX, a plaintiff

“must show (1) [s]he engaged in statutorily protected expression;

(2) the [defendant] took action that would have been materially

adverse to a reasonable person; and (3) there was a causal link



                                      19
between the two events.”     McCullough v. Bd. of Regents of the Univ.

Sys. of Ga., 623 F. App'x 980, 982 (11th Cir. 2015). 5            To “engage

in protected activity” a plaintiff must, “at the very least,

communicate her belief that [sex] discrimination is occurring . .

. and cannot rely on the [defendant] to infer that discrimination

has occurred.”      Demers v. Adams Homes of Nw. Fla., Inc., 321 F.

App'x 847, 852 (11th Cir. 2009) (citation and quotation omitted).

      Here, Plaintiff has not alleged that she engaged in protected

activity under Title IX because she has not stated whether she

“communicate[d]     her   belief    that    [sex]    discrimination   [was]

occurring . . . .”      Demers, 321 F. App'x at 852.       Thus, Plaintiff

has not plausibly stated a retaliation claim and Count IV is

therefore   dismissed     without   prejudice   as   to   the   FGCUBOT   and

Defendants Kavanagh, Smesko, Rolle, and Brock in their official

capacities.

      2.    The Title IX Claims Against Defendants Kavanagh, Smesko,

            Rolle, and Brock in their Individual Capacities (Counts

            III and IV)

      Plaintiff also asserts her hostile educational environment

and   retaliation   Title   IX   claims    against   Defendants    Kavanagh,



5 The Eleventh Circuit has not explicitly outlined the elements of
a Title IX retaliation claim. The Eleventh Circuit has, however,
stated that Title VII and Title IX are construed in pari materia.
Shotz v. City of Plantation, Fla., 344 F.3d 1161, 1170 n.12 (11th
Cir. 2003).   Thus, the Court applies the Title VII retaliation
framework to the instant Title IX retaliation claim.

                                     20
Smesko, Rolle, and Brock in their individual capacities.        Title

IX, however, “does not allow claims against individual school

officials; only funding recipients can be held liable for Title IX

violations.”   Williams, 477 F.3d at 1300.    Moreover, a plaintiff

may not use Section 1983 to assert a Title IX claim against

university officials in their individual capacities.      Id.     The

Court therefore dismisses with prejudice Counts III and IV as to

Defendants Kavanagh, Smesko, Rolle, and Brock in their individual

capacities.

C.   The Breach of Contract Claim (Count V)

     Count V asserts a claim for breach of contract. Specifically,

it alleges that Defendants breached their contractual obligations

to Plaintiff by (1) failing to enforce the FGCU Authorized Absence

policy; and (2) suspending and subsequently dismissing Plaintiff

from the FGCU women’s basketball team and terminating her access

to the Athletic Academic Center without notice and a hearing.

     The Florida Supreme Court has recognized an implied waiver of

Florida’s sovereign immunity for breach of contract claims.     Pan-

Am Tobacco Corp. v. Dep't of Corr., 471 So. 2d 4, 5-6 (Fla. 1984).

That waiver, however, only applies “to suits on express, written

contracts into which the state agency has statutory authority to

enter.” Id. at 6.   Absent a written contract, sovereign immunity

bars breach of contract claims against the State of Florida.     City




                                21
of Gainesville v. State, Dep't of Transp., 778 So. 2d 519, 530

(Fla. 1st DCA 2001).

       Here, Plaintiff has not alleged that she entered into a

written      contract   with   Defendants.       Thus,   as   currently   pled,

Plaintiff’s claim for breach of contract is barred by sovereign

immunity and Count V is therefore dismissed without prejudice as

to the FGCUBOT and Defendants Kavanagh, Smesko, Rolle, and Brock

in their official capacities. 6       Further, Plaintiff has not alleged

that she entered into a contract with any of the individual

defendants.      Accordingly, Plaintiff has failed to state a claim

against Defendants Kavanagh, Smesko, Rolle, and Brock in their

individual capacities.         See Rollins, Inc. v. Butland, 951 So. 2d

860, 876 (Fla. 2d DCA 2006) (citation omitted) (“The elements of

an action for breach of contract are: (1) the existence of a

contract, (2) a breach of the contract, and (3) damages resulting

from   the    breach.”).   Thus,   Count     V   is   also   dismissed   without

prejudice as to Defendants Kavanagh, Smesko, Rolle, and Brock in

their individual capacities.




6 In her Response in Opposition, Plaintiff argues that “[t]he FGCU
Student Code of Conduct is a contract between [Plaintiff] and
FGCU.” (Doc. #65, p. 6.) Under Florida law, a university handbook
constitutes a “contract implied in fact,” not an express written
contract. Jallali v. Nova Se. Univ., Inc., 992 So. 2d 338, 342
(Fla. 4th DCA 2008). When a “contract is merely implied . . .
sovereign immunity protections remain in force.”     City of Fort
Lauderdale v. Israel, 178 So. 3d 444, 447-48 (Fla. 4th DCA 2015).

                                      22
D.   The Specific Performance Claim (Count VI)

     Count VI is a claim for specific performance.                   The Court is

aware of no statute or legal authority – and Plaintiff does not

cite to any - as the basis for her specific performance claim in

Count VI. Indeed, in Florida, specific performance is an equitable

remedy for a breach of contract, not an independent cause of

action.       See, e.g., Bay Club, Inc. v. Brickell Bay Club, Inc., 293

So. 2d 137, 138 (Fla. 3d DCA 1974).

     Nonetheless, even if specific performance were an independent

cause    of    action,    Plaintiff   has       not   demonstrated   that   she   is

entitled to the equitable remedy in this case because she must

first establish she entered into a “valid and enforceable” contract

with Defendants.         Free v. Free, 936 So. 2d 699, 702 (Fla. 5th DCA

2006).    Further, “specific performance is granted only where the

parties have actually entered into an agreement that is definite

and certain in all of its essential elements.”                    Bay Club, Inc.,

293 So. 2d at 138.           Because Plaintiff has not alleged that she

entered into such a contract with Defendants, Count VI is dismissed

without prejudice as to the FCGUBOT and Defendants Kavanagh,

Smesko,       Rolle,   and   Brock    in    their      official   and   individual

capacities.

E.   The Injunctive Relief Claim (Count VII)

     Plaintiff asserts a claim for injunctive relief against the

FGCUBOT and Defendants Kavanagh, Smesko, Rolle, and Brock in their



                                           23
official and individual capacities. The Court construes this claim

as a request for a preliminary injunction.

         A preliminary injunction “is an extraordinary and drastic

remedy . . . .”           Zardui-Quintana v. Richard, 768 F.2d 1213, 1216

(11th Cir. 1985) (citation and quotation omitted).                    To be entitled

to   a    preliminary      injunction,      a    movant    must    establish     (1)   “a

substantial likelihood of success on the merits; (2) irreparable

injury will be suffered unless the injunction issues; (3) the

threatened injury to the movant outweighs whatever damage the

proposed injunction may cause the opposing party; and (4) if

issued,     the    injunction     would      not    be    adverse    to   the    public

interest.”        Am. Civil Liberties Union of Fla., Inc. v. Miami-Dade

Cty. Sch. Bd., 557 F.3d 1177, 1198 (11th Cir. 2009) (citation and

quotation omitted).

         As discussed supra, Plaintiff has failed to state a claim

upon     which    relief    may   be   granted.          Thus,    Plaintiff     has    not

established a substantial likelihood of success on the merits and

is   therefore      not    entitled    to   a    preliminary       injunction.         Id.

Plaintiff has also failed to address any of the four factors to

warrant the issuance of a preliminary injunction as required by




                                            24
Local Rule 4.05(b)(4).    Wall v. Ferrero, 142 Fed. Appx. 405 (11th

Cir. 2005). 7   Thus, Count VII is dismissed without prejudice. 8

     Accordingly, it is now

     ORDERED:

     1.    Defendant’s Motion to Dismiss Plaintiff's First Amended

Complaint (Doc. #51) is GRANTED.

     2.    Counts I and II are:

           a.    Dismissed with prejudice as to the Florida Gulf

                 Coast University Board of Trustees; and

           b.    Dismissed without prejudice as to defendants Ken

                 Kavanagh, Karl Smesko, Roderick Rolle, and Kelly

                 Brock in their official and individual capacities.

     3.    Counts III and IV are:

           a.    Dismissed   with   prejudice   as   to   defendants   Ken

                 Kavanagh, Karl Smesko, Roderick Rolle, and Kelly

                 Brock in their individual capacities; and

           b.    Dismissed without prejudice as to the Florida Gulf

                 Coast University Board of Trustees and defendants


7Local Rule 4.05(b)(4) provides that a party seeking a preliminary
injunction “must address the following issues: (i) the likelihood
that the moving party will ultimately prevail on the merits of the
claim; (ii) the irreparable nature of the threatened injury and
the reason that notice cannot be given; (iii) the potential harm
that might be caused to the opposing parties or others if the order
is issued; and (iv) the public interest, if any.”

8 Because Plaintiff is not entitled to a preliminary injunction,
the Court denies as moot her Motion for Preliminary Injunction
Hearing and Expedited Discovery (Doc. # 18).

                                    25
                  Ken   Kavanagh,   Karl   Smesko,    Roderick   Rolle,   and

                  Kelly Brock in their official capacities.

       4.   Count V is dismissed without prejudice as to the Florida

Gulf   Coast   University   Board    of    Trustees   and   defendants    Ken

Kavanagh, Karl Smesko, Roderick Rolle, and Kelly Brock in their

official and individual capacities.

       5.   Count VI is dismissed without prejudice as to the Florida

Gulf   Coast   University   Board    of    Trustees   and   defendants    Ken

Kavanagh, Karl Smesko, Roderick Rolle, and Kelly Brock in their

official and individual capacities.

       6.   Count VII is dismissed without prejudice as to the

Florida Gulf Coast University Board of Trustees and defendants Ken

Kavanagh, Karl Smesko, Roderick Rolle, and Kelly Brock in their

official and individual capacities.

       7.   Plaintiff’s Motion for Preliminary Injunction Hearing

and Expedited Discovery (Doc. #18) is denied as moot.

       8.   Plaintiff may file a Second Amended Complaint within

FOURTEEN (14) DAYS of this Opinion and Order.

       DONE AND ORDERED at Fort Myers, Florida, this          14th   day of

November, 2018.




Copies:
Parties and Counsel of Record

                                     26
